Title: To James Madison from Tench Coxe, 4 May 1790
From: Coxe, Tench
To: Madison, James


Dear SirPhilada. May 4th. 1790
As I know you lodge at Mrs. Ellsworths I take the liberty of troubling you wth. a request that you will oblige me so far as to engage a chamber for me in her house. And if possible one exposed to the South tho it should be in the upper story. I expect to leave Philadelphia for my fathers seat to Morrow, and shall return my sulkey from thence and proceed in the Stage so as to reach New York on Saturday.
I have received a letter this day from the Secy. of the Treasury, and will mention to you that this journey is to take the Situation of his Assistant. But as the matter had best come to the world from him you will be pleased to consider this information as confidential. I have the honor to be with the most respectful affection and esteem, dear Sir yr. mo. obedt. hum. Servt.
Tench Coxe
My family will not be with me at this time.
